Citation Nr: 1200453	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  09-39 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the severance of service connection for non-small cell lung adenocarcinoma was proper.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He served in Vietnam from December 1966 to December 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that implemented an October 2008 proposal to sever service connection for non-small cell lung adenocarcinoma.

In December 2011, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  Service connection for non-small cell lung adenocarcinoma was established by a September 2007 RO rating decision.

2.  The evidence does not establish that the September 2007 award of service connection for non-small cell lung adenocarcinoma was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Severance of service connection for non-small cell lung adenocarcinoma was not proper; service connection must be restored.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(d) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

However, under 38 C.F.R. § 3.307(a)(6) (2011), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  Id. § 3.307(a)(6)(iii).  Further, if such a veteran develops a compensable, primary respiratory cancer (primary cancer of the lung, bronchus, larynx, or trachea) at any time after service, service connection for such cancer may be established on a presumptive basis.  38 C.F.R. § 3.309(e) (2011); see e.g., 38 VAOPGCPREC 18-97 (May 2, 1997) (presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as a result of metastasis of a cancer (such as colon cancer) that is not associated with herbicide exposure); see also 38 U.S.C.A. § 1113(a); Darby v. Brown, 10 Vet. App. 243 (1997).

Once service connection has been granted, it can be severed only upon VA's showing that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d) (2011).  Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof on VA that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned; provided, however, that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time of the original adjudication.  See 38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006).

Under applicable regulation, a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d) (2011).  The certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  Id.

In the present case, the evidence shows that the RO established service connection for non-small cell lung adenocarcinoma by a rating decision entered in September 2007.  At the time of that decision, the Veteran's claims file contained evidence showing that he had served in Vietnam from December 1966 to December 1967, and that he had cancer of the lung.  The claims file also contained conflicting evidence as to whether the cancer of his lung was primary or due to metastasizing colon cancer.  Pathology studies in December 2006, for example, were interpreted as showing a primary non-small cell carcinoma (adenocarcinoma) involving the right lung; while immunohistochemical stains in January 2007 were interpreted as showing that the tumor was of gastrointestinal origin and not a primary pulmonary neoplasm.  In addition, a February 2007 VA clinical record contained an entry to the effect that VA compensation for lung cancer was recommended.  Based on the evidence of record, the RO granted service connection for non-small cell lung adenocarcinoma as presumptively due to exposure to herbicides.

Subsequent to the September 2007 decision, in May 2008, the RO sought a medical opinion with respect to whether the Veteran's pulmonary cancer was primary, or whether it was metastatic from colon cancer.  After reviewing the prior pathology and immunohistochemical reports, and speaking with the Chief Pathologist of the relevant VA Medical Center-who indicated that, in light of the results of immunohistochemical staining, the probability of the tissue being a lung primary and not of colon origin would be "[less than] 5%"-the opining examiner concluded, "It is at least as likely as not that the pulmonary cancer is of a colon origin which would make it metastatic adenocarcinoma from the previously known primary; it is less likely as not that it is a primary pulmonary cancer."

In December 2008, the Veteran underwent positron emission and computed tomography (PET/CT) at Cabell-Huntington Hospital.  The resulting impression was that he had a lung lesion lingula that was hypermetabolic and compatible with malignancy.  The report stated, in part, "It is difficult to say whether this is metastatic disease or primary malignant."

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that severance of service connection for non-small cell lung adenocarcinoma was improper.  As mentioned above, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did (and does) not meet the criteria for an award of service connection.  This is a much higher burden of proof than that which is necessary for denying a claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that the Veteran meets the criteria for service connection (i.e., that the preponderance of the evidence is against the service connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On review of the record, the Board finds that, while the claims file contains evidence to indicate that there is a very high probability (greater than 95 percent, according to the Chief Pathologist) that the cancer of the Veteran's lung is metastatic from the colon, and not primary lung cancer, the evidence does not undebatably compel that conclusion.  The pathologist's opinion leaves open the possibility, however slim (less than 5 percent), that the Veteran's lung cancer is primary.  Moreover, the May 2008 examiner did not certify that the prior diagnosis of primary lung cancer was clearly erroneous.  Rather, he stated only that it was "less likely than not" that the pulmonary cancer was primary.  Under the circumstances, it cannot be said that the September 2007 award of service connection for non-small cell lung adenocarcinoma involved CUE.  Accordingly, severance of service connection for non-small cell lung adenocarcinoma was not proper, and service connection for that disability must be restored.

Because the Board is granting the Veteran's appeal, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), have been satisfied.  That matter is moot.


ORDER

Severance of service connection not being proper, service connection for non-small cell lung adenocarcinoma is restored.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


